DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16285261. Claims 1-8 are pending, and have been examined. Claims 1-8 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11144685 in view of Saito (U.S. Patent Application 20120095738). As shown below, each limitation in instant claim 1 has a corresponding limitation in claim 1 of U.S. Patent No. 11144685 which teaches the limitation:

Instant claim 1
U.S. Patent 1114468 claim 1

A simulation method executed by a computer to numerically analyze a physical quantity in a physical phenomenon, the method comprising:
A simulation method of simulating a cabin of a vehicle the simulation method being  executed by a computer to numerically analyze a physical quantity, which includes airflow temperature in the cabin of the vehicle, in a physical phenomenon, the method comprising:
The limitation of the instant claim is broader in scope than the corresponding limitation of claim 1 of 11144685, and thus it obviously teaches the instant limitation of claim 1.
obtaining by the computer three-dimensional shape data of an analysis domain from an external device
obtaining by the computer from an external device, three-dimensional shape data of an analysis domain of the cabin of the vehicle
The limitation of the instant claim is broader in scope than the corresponding limitation of claim 1 

dividing the analysis domain into a plurality of divided domains
Identical limitation
generating a calculation data model with respect to the divided domains based on a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the calculation data model includes a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each divided domain with respect to each adjacent divided domain as the quantities that do not require the coordinates 


generating a requested number of aggregated domains by aggregating the divided domains
generating a requested number of aggregated domains by aggregating the divided domains
Identical limitation
generating a calculation data model with respect to the aggregated domains based on a discretized governing equation with respect to the aggregated domains that uses only quantities that do not require coordinates of vertices of the aggregated domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the calculation data model includes a volume of each aggregated domain and an aggregated-domain characteristic quantity representing a characteristic quantity of said each aggregated domain 


calculating the physical quantity as an analysis result with respect to the aggregated domains, based on a physical property in the analysis domain and the calculation data model with respect to the aggregated domains
calculating, based on a physical property in the analysis domain and the calculation data model with respect to the aggregated domains, conductance representing a characteristic with respect to transfer of the physical quantity, which includes the airflow temperature in the cabin of the vehicle, between the aggregated domains and to the outside of the analysis domain, and capacitance representing a characteristic with respect to accumulation of the physical quantity, which includes the airflow temperature in the cabin of the vehicle, for each aggregated domain
The limitation of the instant claim is broader in scope than the corresponding limitation of claim 1 of 11144685, and thus it obviously teaches the instant limitation of claim 1.














Claim 1 of U.S. Patent No. 11144685 does not specifically teach:
generating visualized data of the physical quantity as the analysis result;   
displaying the visualized data on an output device;

However, Saito (U.S. Patent Application 20120095738) teaches:
generating visualized data of the physical quantity as the analysis result (paragraph 0273, 0274, display of a contour cross section is a physical quantity analysis result which uses generated visualized data,
[0273] Here, the visualization process is, for example, the processing of causing the output device 5 to output a display of contour of cross section, a vector display, an equi-contour surface display, and an animation display. Further, the extraction processing is the processing of causing the output device 5 to extract quantitative values in the domain specified by an operator and then output them as numerical values or a graph or alternatively to extract the quantitative values in the domain specified by the operator and then 
[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis.);   

displaying the visualized data on an output device (paragraph 0273, 0274, display of a contour cross section displays visualized data,
[0273] Here, the visualization process is, for example, the processing of causing the output device 5 to output a display of contour of cross section, a vector display, an equi-contour surface display, and an animation display. Further, the extraction processing is the processing of causing the output device 5 to extract quantitative values in the domain specified by an operator and then output them as numerical values or a graph or alternatively to extract the quantitative values in the domain specified by the operator and then output them in the form of a file.
[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis.);

Saito (U.S. Patent Application 20120095738) with the teachings of U.S. Patent No. 11144685 would have been the several benefits recited in Saito, including:
[0166] In contrast, in the present numerical analysis method, the control volume and the control point do not move even when time varies. Thus, in a case that the arrangement relation of the control volumes and the control points is known in advance, the physical value calculation is achieved without near neighbor algorithms. This reduces computation load in the physical value calculation in comparison with the MPS method. Here, even in a case that the arrangement relation of the control volumes and the control points is not known in advance, it is sufficient that the processing of defining the arrangement relation of the control volumes and the control points is performed only once in the beginning. 
[0167] The description given above has been made for an example of physical value calculation using a discretized governing equation derived from the Navier-Stokes equations and the continuity equation on the basis of a weighted residual method. However, the discretized governing equation to be used in the present numerical analysis method is not limited to this. 
[0168] That is, any discretized governing equation that is derived from various kinds of equations (such as the mass conservation equation, the equation for conservation of momentum, the equation for conservation of energy, the advection diffusion equation, and the wave equation) on the basis of a weighted residual method and that can calculate physical values by using only values not requiring Vertex and Connectivity may be used in the present numerical analysis method. 
[0169] Then, by virtue of such characteristics of the discretized governing equation, calculation is achieved by a meshless approach that does not require a so-called mesh which is required by the conventional finite element method or finite volume method. Further, even if Vertex and Connectivity that set forth the geometric shape of the cell were used in the pre process, restriction on the mesh is absent in contrast to a finite element method, a finite volume method, and a voxel method according to the conventional art. This reduces work load associated with generation of the calculation data model.
Therefore because the references are analogous art and there is motivation to combine the teachings of the references, it would have been obvious to the ordinary artisan to use the teachings of Saito (U.S. Patent Application 20120095738) with the teachings of U.S. Patent No. 11144685 to produce the claimed invention.

Independent Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11144685 in view of Saito (U.S. Patent Application 20120095738). The rejection is the same as the rejection of independent claim 1 immediately above.

Independent claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11144685 in view of Saito (U.S. Patent Application 20120095738). As shown below, each limitation in instant claim 8 has a corresponding limitation in claim 9 of U.S. Patent No. 11144685 which teaches the limitation:

Instant claim 8
U.S. Patent 1114468 claim 9

A physical quantity calculation apparatus to numerically analyze a physical quantity in a physical phenomenon, comprising
A numerical analysis apparatus that simulates a cabin of a vehicle to numerically analyze a physical quantity, which includes airflow temperature in the cabin of the vehicle, in a physical phenomenon, the numerical analysis apparatus comprising
The limitation of the instant claim is broader in scope than the corresponding limitation of claim 9 of 11144685, and thus it obviously teaches the instant limitation of claim 9. 



a communication device configured to exchange data with an external device;
a communication device configured to exchange data with an external device
Identical limitation
an arithmetic/logic unit configured to execute
processing circuitry configured to
Processing circuitry would have fairly 

obtain three-dimensional shape data of an analysis domain of the cabin of the vehicle from the external device via the communication device,
The limitation of the instant claim is broader in scope than the corresponding limitation of claim 9 of 11144685, and thus it obviously teaches the instant limitation of claim 9. 
dividing the analysis domain into a plurality of divided domains
divide the analysis domain into a plurality of divided domains
Identical limitation
generating a requested number of aggregated domains by aggregating the divided domains
generate a requested number of aggregated domains by aggregating the divided domains
Identical limitation
a storage configured to store 
a storage configured to store 
a storage configured to store 
a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, and is derived based on a weighted residual method, 


a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, and is derived by a weighted residual method,
Identical limitation







a discretized governing equation with respect to the aggregated domains that uses only quantities that do not require coordinates of vertices of the aggregated domains and connectivity information on the vertices, and is derived by a weighted residual method,
Identical limitation
wherein the arithmetic/logic unit
wherein the processing circuitry is configured to
Processing circuitry would have fairly suggested an arithmetic/logic unit
generates a calculation data model with respect to the divided domains based on the discretized governing equation with respect to the divided domains stored in the storage
generate a calculation data model with respect to the divided domains based on the discretized governing equation with respect to the divided domains stored in the storage
Identical limitation
the calculation data model including a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each divided domain with respect to each adjacent divided domain as the 


generates a calculation data model with respect to the aggregated domains based on the discretized governing equation with respect to the aggregated domains stored in the storage, 

generate a calculation data model with respect to the aggregated domains based on the discretized governing equation with respect to the aggregated domains stored in the storage
Identical limitation
the calculation data model including a volume of each aggregated domain and an aggregated-domain characteristic quantity representing a characteristic quantity of said each aggregated domain with respect to each adjacent aggregated domain as the quantities that do not require the coordinates of the vertices of the aggregated domains and the connectivity information on the vertices
the calculation data model including a volume of each aggregated domain and an aggregated-domain characteristic quantity representing a characteristic quantity of said each aggregated domain with respect to each adjacent aggregated domain as the quantities that do not require the coordinates of the vertices of the aggregated domains and the connectivity information on the vertices
Identical limitation

calculate, based on a physical property in the analysis domain and the calculation data model with respect to the aggregated domains, conductance representing a characteristic with respect to transfer of the physical quantity
The limitation of the instant claim is broader in scope than the corresponding limitation of claim 9 of 11144685, and thus it obviously teaches the instant limitation of claim 9. 














Claim 9 of U.S. Patent No. 11144685 does not specifically teach:
an output device configured to display data;
generates visualized data of the physical quantity as the analysis result, and 
displays the visualized data on the output device.

However, Saito (U.S. Patent Application 20120095738) teaches:
an output device configured to display data (paragraph 0242, [0242] As shown in the figure, the numerical analysis device A according to the present embodiment is constructed from a computer such as a personal computer and a workstation, and has a CPU 1, a memory device 2, a DVD an output device 5, and a communication device 6.);

generates visualized data of the physical quantity as the analysis result (paragraph 0273, 0274, display of a contour cross section is a physical quantity analysis result which uses generated visualized data,
[0273] Here, the visualization process is, for example, the processing of causing the output device 5 to output a display of contour of cross section, a vector display, an equi-contour surface display, and an animation display. Further, the extraction processing is the processing of causing the output device 5 to extract quantitative values in the domain specified by an operator and then output them as numerical values or a graph or alternatively to extract the quantitative values in the domain specified by the operator and then output them in the form of a file.
[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis. ), 

displays the visualized data on the output device (paragraph 0273, 0274, display of a contour cross section displays visualized data,
[0273] Here, the visualization process is, for example, the processing of causing the output device 5 to output a display of contour of cross section, a 
[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis.).
The motivation to combine and the conclusion of obviousness are the same as shown for the rejection of claim 1 above.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11144685.  Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, 

Instant claim 2
U.S. Patent 1114468 claim 2

2. The method as claimed in claim 1, wherein in the generating the calculation data model with respect to the divided domains, the divided domains are formed such that 
2. The method as claimed in claim 1, wherein the divided domains are formed such that 
While the words of the instant limitation and the reference limitation are different, the instant limitation is obvious in view of the reference limitation because the reference limitation teaches the same scope as the instant limitation, and thus the limitations are not patentably distinct. The ordinary artisan would have recognized that the divided domains are formed in the data model, as described in claim 1.
a condition that a total sum of volumes of all the divided domains is 


a condition that an area of a boundary surface is equivalent for divided domains adjacent to each other forming the boundary surface;
a condition that an area of a boundary surface is equivalent for divided domains adjacent to each other forming the boundary surface,
Identical limitation
a condition that a normal vector of the boundary surface has an absolute value that is equivalent in either case of viewing from one of the divided domains adjacent to each other forming the boundary surface, or of viewing from another of the divided domains adjacent to each other; and
a condition that a normal vector of the boundary surface has an absolute value that is equivalent in either case of viewing from one of the divided domains adjacent to each other forming the boundary surface, or of viewing from another of the divided domains adjacent to each other,
Identical limitation
a condition that a following Equation (1) is satisfied, 


    PNG
    media_image1.png
    67
    172
    media_image1.png
    Greyscale

where [n]p represents a unit normal vector of an infinitely large projection plane P that passes through a divided domain, the unit normal vector being directed in an arbitrary direction; Si 



    PNG
    media_image1.png
    67
    172
    media_image1.png
    Greyscale

where [n]p represents a unit normal vector of an infinitely large projection plane P that passes through a divided domain, the unit normal vector being directed in an arbitrary direction; Si 








Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11144685.  Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, each limitation in instant claim 4 has a corresponding limitation in claim 3 of U.S. Patent No. 11144685 which teaches the limitation:


U.S. Patent 1114468 claim 3

4. The method as claimed in claim 1, 
wherein the divided-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of divided domains adjacent to each other; linkage information on the divided domains adjacent to each other; and a distance between the divided domains adjacent to each other, 
3. The method as claimed in claim 1,

wherein the divided-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of divided domains adjacent to each other, linkage information on the divided domains adjacent to each other, and a distance between the divided domains adjacent to each other.
Identical limitation
and wherein the aggregated-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of aggregated domains adjacent to each other; linkage information on the aggregated domains adjacent to each other; and a distance between the 



















Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11144685.  Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, each limitation in instant claim 5 has a corresponding limitation in claim 4 of U.S. Patent No. 11144685 which teaches the limitation:

Instant claim 5
U.S. Patent 1114468 claim 4

5. The method as claimed in claim 6, 

wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the aggregated domains adjacent to each other includes an area of the boundary surface of the aggregated domains adjacent to each other and a normal vector of the boundary surface. 



wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the aggregated domains adjacent to each other includes an area of the boundary surface of the aggregated domains adjacent to each other and a normal vector of the boundary surface,  

and wherein the aggregated-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a 

















Claim Objections
Claim 5 depends from claim 6, the following claim, and thus does not refer to a preceding claim.  For the purpose of claim examination, claim 5 is interpreted as depending from claim 4, in order to prevent multiple antecedent basis issues. Claim 5 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the claim recites, “a boldface character parenthesized in [ ] represents a vector,” but the claim does not have any boldface characters. Further the meaning of the 

Regarding Claim 3, the claim recites, “a boldface character parenthesized in [ ] represents a vector,” but the claim does not have any boldface characters. Further the meaning of the symbols “[N]P” and “[N]i” are unclear. Further, the claim does not have a symbol, “[N]P” (the P may want to be lowercase). Further the claim recites, “M represents a total number of boundary surfaces of the aggregated domain”,  but the claim does not have a symbol, “M”.  The metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 


As an initial issue, the Examiner remarks that the Specification recites:
[0327] In the above operations, if the simulation exhibits a desired result, the user may determine that the design of a physical entity (e.g., the inside of a cabin of a motor vehicle, a cockpit, a residence, an electric device, an industrial device, a manufacturing device of glass, steel, etc., or anything that constitutes a closed space) represented by the three-dimensional shape data to be analyzed is satisfactory, and may proceed to manufacture and/or produce the physical entity. On the other hand, if the simulation does not exhibit a desired result, the user may determine that the design of a physical entity represented by the three-dimensional shape data to be analyzed is not satisfactory, and may proceed to change the design of the physical entity, to execute the simulation again based on the three-dimensional shape data after the design change.
The Examiner suggests amending the independent claims to incorporate the material in this paragraph. 

Claims 1-8 are rejected under 35 U.S.C. 101 for the reasons shown below.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  On its face, claim 1 is directed to the concept of numerically analyzing a physical quantity.
The claim recites:
dividing the analysis domain into a plurality of divided domains; 
generating a calculation data model with respect to the divided domains based on a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the 
generating a requested number of aggregated domains by aggregating the divided domains; 
generating a calculation data model with respect to the aggregated domains based on a discretized governing equation with respect to the aggregated domains that uses only quantities that do not require coordinates of vertices of the aggregated domains and connectivity information on the vertices, wherein the discretized governing equation is derived based on a weighted residual method, and the 
calculating the physical quantity as an analysis result with respect to the aggregated domains, based on a physical property in the analysis domain and the calculation data model with respect to the aggregated domains;

which all fall in the mathematical calculations and algorithms category of judicial exceptions. Alternatively, the steps could be 

Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim also recites additional element:
obtaining by the computer three-dimensional shape data of an analysis domain from an external device;
This limitation uses a generic computer to perform data gathering from a generic external device. The data gathering is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in 
The claim also recites additional element:
generating visualized data of the physical quantity as the analysis result;
This limitation is mere post-solution activity which contributes only insignificantly to the execution of the steps. The limitation amounts to necessary outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).  (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, 

The claim also recites additional element:
displaying the visualized data on an output device. 
This limitation merely displays data on a generic output device in no specific form, which is mere extra-solution activity which contributes only insignificantly to the execution of the steps (a generic presentation of data that outputs the result of the abstract idea) (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  A step which is not an abstract idea is:	
obtaining by the computer three-dimensional shape data of an analysis domain from an external device; 
This limitation uses a generic computer to perform data gathering. The data gathering is mere pre-solution activity which contributes only insignificantly to the execution of the steps. This additional element does not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration. 

The claim also recites:
displaying the visualized data on an output device. 
This limitation merely displays data on a generic output device in no specific form, which is mere extra-solution activity which contributes only insignificantly to the execution of the steps (a generic presentation of data that outputs the result of the abstract idea) (see MPEP 2106.05(g)). This additional element does not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim also recites additional element:
generating visualized data of the physical quantity as the analysis result;
This limitation is mere post-solution activity which contributes only insignificantly to the execution of the steps. The limitation i.e., all uses of the recited judicial exception require such data gathering or data output).  (see MPEP 2106.05(g)). This additional element does not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Thus claim 1 is not patent eligible. 

Indpendent claims 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.  Claims 7 and 8 are essentially the same as claim 1 above, and thus are rejected for essentially the same reasons as claim 1. Thus claims 7 and 8 are not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
wherein in the generating the calculation data model with respect to the divided domains, the divided domains are formed such that
 
a condition that a total sum of volumes of all the divided domains is equivalent to a volume of the analysis domain, 

a condition that an area of a boundary surface is equivalent for divided domains adjacent to each other forming the boundary surface; 
a condition that a normal vector of the boundary surface has an absolute value that is equivalent in either case of viewing from one of the divided domains adjacent to each other forming the 

a condition that a following Equation (1) is satisfied,

            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                i
                                            
                                        
                                        *
                                        
                                            
                                                n
                                            
                                            
                                                p
                                            
                                        
                                    
                                
                                *
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        =
                        0
                    
                
            
          (1) 

where [n]p represents a unit normal vector of an infinitely large projection plane P that passes through a divided domain, the unit normal vector being directed in an arbitrary direction; Si represents an area of a boundary surface of the divided domain; [n]i represents a unit normal vector of the boundary surface; m represents a total number of boundary surfaces of the divided domain; and a boldface character parenthesized in [ ] represents a vector, are satisfied.
which all fall in the mathematical calculations and relationships category of judicial exceptions. 
Step 2A Prong Two:


Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.
Thus claim 2 is not patent eligible. 


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
wherein in the generating the calculation data model with respect to the aggregated domains, the aggregated domains are formed such that 
a condition that a total sum of volumes of all the aggregated domains is equivalent to a volume of the analysis domain, 
a condition that an area of a boundary surface is equivalent for aggregated domains adjacent to each other forming the boundary surface; a condition that a normal vector of the boundary surface has an absolute value that is equivalent in either case of viewing from one of the aggregated domains 
a condition that a following Equation (2) is satisfied,

            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            m
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                            
                                        
                                        *
                                        
                                            
                                                N
                                            
                                            
                                                p
                                            
                                        
                                    
                                
                                *
                                
                                    
                                        Q
                                    
                                    
                                        i
                                    
                                
                            
                        
                        =
                        0
                    
                
            
          (2) 

where [N]P represents a unit normal vector of an infinitely large projection plane P that passes through an aggregated domain, the unit normal vector being directed in an arbitrary direction; Qi represents an area of a boundary surface of the aggregated domain; [N]i represents a unit normal vector of the boundary surface; M represents a total number of boundary surfaces of the aggregated domain; and a boldface character parenthesized in [ ] represents a vector, 
are satisfied.
which all fall in the mathematical calculations and relationships category of judicial exceptions. 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.
Thus claim 3 is not patent eligible. 


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
wherein the divided-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of divided domains adjacent to each other; linkage information on the divided domains adjacent to each other; and a distance between the divided domains adjacent to each other, and 
wherein the aggregated-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of aggregated domains adjacent to each other; linkage information on the 
which all fall in the mathematical calculations and relationships category of judicial exceptions. 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.



Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the divided domains adjacent to each other includes an area of the boundary surface of the divided domains adjacent to each other and a normal vector of the boundary surface, and 
wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the 
which all fall in the mathematical calculations and relationships category of judicial exceptions. 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount significantly more (an inventive concept) than the judicial exception.
Thus claim 5 is not patent eligible. 


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
wherein in the generating the calculation data model with respect to the divided domains, the volume of said each divided domain and the divided-domain characteristic quantity representing the characteristic quantity of said each divided domain with respect to said each adjacent divided domain are 
which all fall in the mathematical calculations and algorithms category of judicial exceptions. 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.



Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program, which is pure software, which does not fall into one of the statutory categories.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. Patent Application 20120095738) in view of Zenoni (G. Zenoni et  for Numerical Methods in Fluids, volume 00, 23 pages).
In order to better understand the detailed rejection below, here is a brief summary: The invention is basically a simulation method to numerically analyze a physical quantity using an unstructured grid, with adaptive re-meshing by aggregating existing grid cells.  Adaptive re-meshing of a grid by aggregating existing grid cells was old and well-known, as shown in the references in the Conclusion section of this Office action. Adaptive re-meshing allows adaptive refinement and coarsening of the grid in order to provide improved simulation time and results.  The primary reference by Saito is a previous application by the Applicant which teaches the same 

Regarding claims 1, 7:
Saito (U.S. Patent Application 20120095738) teaches:
A simulation method executed by a computer to numerically analyze a physical quantity in a physical phenomenon, the method comprising (paragraph 0033, directly teaches the limitation, 
[0033] In order to resolve the above-mentioned problem, the present invention employs a configuration of a calculation method for physical value for calculating physical values in a numerical analysis method for numerically analyzing a physical phenomenon, comprising a physical value calculation step of calculating physical values
and paragraph 0246, the calculations are performed using a computer:
[0246] The memory device for programs 2a stores a numerical analysis program P. This numerical analysis program P is an application program executed on a predetermined OS, and causes the numerical analysis device A constructed from a computer according to the present embodiment to perform numerical analysis. Then, the numerical analysis program P causes the numerical analysis device A according to the present embodiment to serve as, for example, calculation data model generating means and physical value calculating means.
): 

obtaining by the computer three-dimensional shape data of an analysis domain from an external device (paragraph 0284, directly teaches the limitation,
[0284] FIG. 18 is a flow chart showing the pre process (step S1). As shown in the figure, when the pre process (step S1) is started, the CPU 1 causes the communication device 6 to acquire the 3D shape data D5 including the vehicle cabin space, from the CAD device C via the network B (step S1a). The CPU 1 stores the acquired 3D shape data D5 into the data storage section 2b of the memory device 2.
[0279] The communication device 6 performs data 
); 

dividing the analysis domain into a plurality of divided domains (paragraph 0070,0251, directly teaches the limitation,
[0070] First, the calculation data model in the present numerical analysis method is defined by using the volume of each divided domain obtained by dividing the analysis domain and the characteristic value of boundary surface indicating the characteristics of the boundary surface between adjacent divided domains.
[0251] After that, the pre process program P1 causes the numerical analysis device A according to the present embodiment to generate divided domains having the same size and execute generation of an analysis domain including the entire domain
); 

generating a calculation data model with respect to paragraph 0033 specifically teaches the limitation,... the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices   
) 
and the calculation data model includes a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each paragraph 0033 specifically teaches the limitation, ...a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices 
); 

generating a calculation data model with respect to the 
(This limitation is essentially the same as the previous limitations except that it applies to aggregated domains, which are taught by Zenoni below. Specifically paragraph 0033, teaches the limitation cited above, paragraph 0033, ...the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity       ); 

calculating the physical quantity as an analysis result with respect to the This limitation is essentially the same as the previous limitations except that it applies to aggregated domains, which are taught by Zenoni below. Specifically paragraph 0033, teaches most of the limitation cited above, paragraph 0033, ...the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices  and paragraphs 0078, 0079, 0080, teach calculation basd on a physical property, such as density, pressure, velocity: [0078] The following description is given for an example of physical value calculation that the flow velocity in each cell (divided domain) of the analysis domain is calculated by using the above-mentioned calculation data model. Here, the flow velocity at each control point is recognized as the flow velocity in each cell. 
[0079] First, in the present physical value calculation, in the present method for numerical analysis, in the case of fluid analysis, the Navier-Stokes equations expressed by the following equation (1) and the continuity equation expressed by the following equation (2) are used. 
 [0080] Here, in the equations (1) and (2), t denotes time, x.sub.i (i=1, 2, 3) denote coordinates in the Cartesian system, .rho. denotes the density of fluid, u.sub.i (i=1, 2, 3) denote the flow velocity components of the fluid, P denotes the pressure, .mu. denotes the coefficient of viscosity of the fluid, and the subscripts i (i=1, 2, 3) and j (j=1, 2, 3) denote the direction components in the Cartesian coordinate system. Further, the summation notation is applied for the subscripts j.
     

); 

generating visualized data of the physical quantity as the analysis result (paragraph 0273, 0274, display of a contour cross section is a physical quantity analysis result which uses generated visualized data,

[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis.); and 

displaying the visualized data on an output device (paragraph 0273, 0274, display of a contour cross section displays visualized data,
[0273] Here, the visualization process is, for example, the processing of causing the output device 5 to output a display of contour of cross section, a vector display, an equi-contour surface display, and an animation display. Further, the extraction processing is the processing of causing the output device 5 to 
[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis.).

Saito does not teach:
generating a requested number of aggregated domains by aggregating the divided domains; 



Zenoni teaches:
generating a requested number of aggregated domains by aggregating the divided domains  (page 2, agglomerated elements in the grid (divided domains) is aggregated domains, and the agglomeration is performed on a requested number of cells,  

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale

);  

(page 2, agglomerated elements in the grid (divided domains) is aggregated domains,  

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale

):  Zenoni also teaches “aggregated domains” as described above. 

(same citations as above, this teaches all the instances of aggregated domains in the limitation below, 
):

The art of Saito and the art of Zenoni are analogous art because they are both directed to solving the Navier-Stokes equation.
The motivation to use the teachings of Zenoni with the teachings of Saito would have been the benefits recited in Zenoni including (page 9):

    PNG
    media_image3.png
    75
    826
    media_image3.png
    Greyscale

And page 18,

    PNG
    media_image4.png
    96
    825
    media_image4.png
    Greyscale

Therefore because the references are analogous art and there is motivation to combine the teachings of the references as described above, it would have been obvious to the ordinary artisan before the effective filing date of the invention to use the teachings of Zenoni as 

Regarding  independent claim 8 (the machine claim  corresponding to claim 1):
Saito teaches:
A physical quantity calculation apparatus to numerically analyze a physical quantity in a physical phenomenon, comprising (paragraph 0001, directly teaches the limitation,
[0001] The present invention relates to a calculation method for physical value, a numerical analysis method, a calculation program for physical value, a numerical analysis program, a calculation device for physical value, and a numerical analysis device.
): 
an output device configured to display data (paragraph 0263, directly teaches,
causes the display 5a provided in the output device 5 to display graphics); 

a communication device configured to exchange data with an external device (paragraph 0279, directly teaches,
[0279] The communication device 6 performs data transfer between the numerical analysis device A according to the present embodiment and an external device such as a CAD device C...
); 
an arithmetic/logic unit configured to execute obtaining three-dimensional shape data of an analysis domain from the external device via the communication device  (paragraph 0284, directly teaches, a CPU is an arithmetic/logic unit,
the CPU 1 causes the communication device 6 to acquire the 3D shape data D5 including the vehicle cabin space, from the CAD device C via the network B (step S1a). The CPU 1 stores the acquired 3D shape data D5 into the data storage section 2b of the memory device 2.), dividing the analysis domain into a plurality of divided domains (paragraph 0290, directly teaches,
[0290] More specifically, as shown in FIG. 21, on the basis of the 3D shape data D5 corrected or changed at step S1c, the CPU 1 first executes generation of an analysis domain K1 that includes the entire domain of the cabin space and that is divided uniformly with divided domains having the same shape (an orthogonal grid).
[0251] After that, the pre process program P1 causes the numerical analysis device A according to the present embodiment to generate divided domains having the same size and execute generation of an analysis domain including the entire domain
), and 
paragraph 0297, the calculation data model is stored in the data storage,
[0297] Then, the CPU 1 brings into the form of a database the arrangement information concerning the control points, the volume of the control volume occupied by each control point, the area and the normal vector of each boundary surface, and the Link which have been stored in the data storage section 2b, so as to generate a calculation data model M and then store the generated calculation data model into the data storage section 2b of storage section 2.) 
a discretized governing equation with respect to the divided domains that uses only quantities that do not require coordinates of vertices of the divided domains and connectivity information on the vertices, and is derived based on a weighted residual method  (paragraph 0033 specifically teaches the limitation,... the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes 
), and 
a discretized governing equation with respect to the paragraph 0033 specifically teaches the limitation,... the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and 

), 
wherein the arithmetic/logic unit generates a calculation data model (paragraph 0289, directly teaches, a CPU is an arithmetic/logic unit,
[0289] Then, the CPU 1 executes the generation of the calculation data model (step S1d).
) with respect to the divided domains based on the discretized governing equation with respect to the divided domains stored in the storage, (paragraph 0033 specifically teaches the limitation,... the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and 


) the calculation data model including a volume of each divided domain and a divided-domain characteristic quantity representing a characteristic quantity of said each divided domain with respect to each adjacent divided domain as the quantities that do not require the coordinates of the vertices of the divided domains and the connectivity information on the vertices (paragraph 0033 specifically teaches the limitation,... the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices


generates a calculation data model with respect to the This limitation is essentially the same as the previous limitations except that it applies to aggregated domains, which are taught by Zenoni below. Specifically paragraph 0033, teaches the limitation cited above, paragraph 0033, ...the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided       ), 
calculates the physical quantity as an analysis result with respect to the This limitation is essentially the same as the previous limitations except that it applies to aggregated domains, which are taught by Zenoni below. Specifically paragraph 0033, teaches most of the limitation cited above, paragraph 0033, ...the physical values are calculated by using: a discretized governing equation that uses values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices and that is derived on the basis of a weighted residual method; and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains and connectivity information (Connectivity) of the vertices  and paragraphs 0078, 0079, 0080, teach calculation basd on a physical property, such as density, pressure, velocity: [0078] The following description is given for an example of physical value calculation that the flow velocity in each cell (divided domain) of the analysis domain is calculated by using the above-mentioned calculation data model. Here, the flow velocity at each control point is recognized as the flow velocity in each cell. 
[0079] First, in the present physical value calculation, in the present method for numerical analysis, in the case of fluid analysis, the Navier-Stokes equations expressed by the following equation (1) and the continuity equation expressed by the following equation (2) are used. 
 [0080] Here, in the equations (1) and (2), t denotes time, x.sub.i (i=1, 2, 3) denote coordinates in the Cartesian system, .rho. denotes the density of fluid, u.sub.i (i=1, 2, 3) denote the flow velocity components of the fluid, P denotes the pressure, .mu. denotes the coefficient of viscosity of the fluid, and the subscripts i (i=1, 2, 3) and j (j=1, 2, 3) denote the direction components in the Cartesian coordinate system. Further, the summation notation is applied for the subscripts j.    
), 
generates visualized data of the physical quantity as paragraph 0273, 0274, display of a contour cross section is a physical quantity analysis result which uses visualized data,
[0273] Here, the visualization process is, for example, the processing of causing the output device 5 to output a display of contour of cross section, a vector display, an equi-contour surface display, and an animation display. Further, the extraction processing is the processing of causing the output device 5 to extract quantitative values in the domain specified by an operator and then output them as numerical values or a graph or alternatively to extract the quantitative values in the domain specified by the operator and then output them in the form of a file.
[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis.), and 

displays the visualized data on the output device (paragraph 0273, 0274, display of a contour cross section displays visualized data,
[0273] Here, the visualization process is, for 
[0274] Further, the post process program P3 causes the numerical analysis device A according to the present embodiment to execute automatic report generation, calculation residual display, and analysis.). 
Saito does not specifically teach:





Zenoni teaches:
page 2, agglomerated elements in the grid (divided domains) is aggregated domains, and the agglomeration is performed on a requested number of cells,  

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale

);
(page 2, agglomerated elements in the grid (divided domains) is aggregated domains,  

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale

):

(same citations as above, this teaches all the instances of aggregated domains in the limitation below, 



(same citations as above, this teaches all the instances of aggregated domains in the limitation below, 
):


Regarding claim 2:
Saito teaches:
paragraph  0038, directly teaches,
[0038] .. Then, for example, under the constraint that the total sum of all divided domains agrees with the volume of the entire analysis domain, the volumes of the divided domains may be defined by optimization calculation performed such that, for example, the volume of each divided domain should be proportional to the third power of the average distance from each adjacent divided domain as much as possible. ...
), 

a condition that an area of a boundary surface is equivalent for divided domains adjacent to each other forming the boundary surface (figure 5 shows adjacent divided domains with equivalent boundary surface between adjacent domains,

    PNG
    media_image5.png
    419
    381
    media_image5.png
    Greyscale

); 

a condition that a normal vector of the boundary surface has an absolute value that is equivalent in either case of viewing from one of the divided domains adjacent to each other forming the boundary surface, or of viewing from another of the divided domains adjacent to each other  (paragraph 0137, directly teaches, [0137] Thus, in order that the equation (31) should satisfy the law of mass conservation in the and a condition that the normal vector has the same absolute value when viewed from one control point side and when viewed from the other control point side.  
); and 

a condition that a following Equation (1) is satisfied,
	
    PNG
    media_image6.png
    62
    189
    media_image6.png
    Greyscale

where [n]p represents a unit normal vector of an infinitely large projection plane P that passes through a divided domain, the unit normal vector being directed in an arbitrary direction; 
Si represents an area of a boundary surface of the divided domain; [n]i represents a unit normal vector of the boundary surface; m represents a total number of boundary surfaces of the paragraphs 0142, 0143, directly teaches limitation, 
    PNG
    media_image7.png
    419
    496
    media_image7.png
    Greyscale

); and 

a boldface character parenthesized in [ ] represents a vector, are satisfied (paragraph 0069, directly teaches,
[0069] ... Here, in the following description, a character surrounded by [ ] indicates a vector represented in a bold font in the drawings.

).

Regarding claim 3:

(all the limitations below are taught by the same citations in claim 2 because without the “aggregated” limitation, they are the same) 
wherein in the generating the calculation data model with respect to the 
a condition that a normal vector of the boundary surface has an absolute value that is equivalent in either case of viewing from one of the 

a condition that a following equation (2) is satisfied,


    PNG
    media_image8.png
    66
    468
    media_image8.png
    Greyscale

where [N]P represents a unit normal vector of an infinitely large projection plane P that passes through an 
a boldface character parenthesized in [ ] represents a vector, are satisfied.
Saito does not specifically teach the “aggregated domains” in the limitations above.
Zenoni teaches all the “aggregated domains” as shown immediately below:
(page 2, agglomerated elements in the grid (divided domains) is aggregated domains,  

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale

).

Regarding claim 4:
Saito teaches:
wherein the divided-domain characteristic quantity includes a boundary-surface characteristic quantity that represents a characteristic of a boundary surface of divided domains adjacent to each other  (paragraph 0033, directly teaches in bold, underline,
[0033] ... and a calculation data model in which volumes of the divided domains and characteristic values of boundary surface indicating characteristics of boundary surfaces of adjacent ones of the divided domains are provided as the values not requiring coordinates (Vertex) of vertices of the divided domains ); 
linkage information on the divided domains adjacent to each other  (paragraph 0044, directly teaches linkage information on the divided domains,
[0044] ... Thus, the calculation data model generated in the pre process does not have Vertex and Connectivity but have the volume of the divided domain, the characteristic value of boundary surface, and other auxiliary data (e.g., linkage information of the divided domains and control point coordinates which are described later).
); and 
a distance between the divided domains adjacent to each other  (paragraph 0089, the distance between the control points is the distance between adjacent divided domains, see also figure 5, the distance between control points a and b is the distance between adjacent domains,
determined depending on the distance and the direction between the control points a and b, the positional relation (the above-mentioned ratio .alpha.) with the boundary surface E located between them, and the direction of the normal vector of the boundary surface E. ...
), and 
(the following limitations are taught the same as the preceding limitations immediately above since they are the same)
wherein the 
linkage information on the 

Saito does not specifically teach the “aggregated domains” in the limitations above.
Zenoni teaches all the “aggregated domains” as shown immediately below:
(page 2, agglomerated elements in the grid (divided domains) is aggregated domains,  

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale

).

Regarding claim 5:
Saito teaches:
wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the paragraph 0039, directly teaches the limitation, [0039] Further, the characteristic value of boundary surface may be, for example, the area of the boundary surface, the normal vector of the boundary surface, 
), and 
(the limitations below are taught by the same citations in above because without the “aggregated” limitation, they are the same): 
wherein the boundary-surface characteristic quantity that represents the characteristic of the boundary surface of the 

Saito does not specifically teach the “aggregated domains” in the limitations above.

(page 2, agglomerated elements in the grid (divided domains) is aggregated domains,  

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale

).

Regarding claim 6:
Saito teaches:
wherein in the generating the calculation data model with respect to the divided domains, the volume of said each divided domain and the divided-domain characteristic quantity representing the characteristic quantity of said each divided domain with respect to said each adjacent divided domain are obtained from the coordinates of the vertices of the divided domains and the paragraph 0053, directly teaches the limitation in bold underlined,
[0053] On the other hand, in a finite volume method which is a conventional method for numerical analysis, the pre process generates a calculation data model having Vertex and Connectivity expressing the geometric shape of the divided domain. Then, the solver process calculates the volume of the divided domain and the characteristic value of boundary surface (the area of the boundary surface and the normal vector of the boundary surface) by using Vertex and Connectivity contained in the calculation data model, and then calculates physical values in each divided domain.
).

Allowable Subject Matter

Any indication of allowability is withheld pending resolution of the rejections above.

see Saito (U.S. Patent Application Publication 20200082035)):

[0145] In the conventional finite volume method or finite element method, if initially divided meshes are aggregated, the boundary shape of an aggregated domain becomes one having complicated faces, and thereby, the calculation cannot be executed. Specifically, under the present circumstances, the finite volume method is limited to an icosahedron, and in the finite element method, an interpolation function in an element cannot be defined for a polyhedron exceeding a hexahedron. As such, in the conventional methods, the idea of aggregating initial divided meshes does not exist. Thus, in the circumstances where neither motivation nor implication of forming an aggregated domain from divided domains is found, the inventors conceived of the present embodiment, which brings remarkable effects that cannot be brought by the conventional methods.



Conclusion
The prior art made of record and not relied upon is 

UEMURA (U.S. Patent Application 20130173239) teaches dividing a domain without vertex coordinates, and developing partially discretized equation for meshless calculations.

Saito (U.S. Patent Application 20120095738) teaches dividing a domain without vertex coordinates, and developing partially discretized equation for meshless calculations.

Gunasekera (U.S. Patent 6018497) teaches aggregating cells in a mesh to form larger cells.



Hajibeygi (U.S. Patent Application 20100094605) teaches aggregating cells in a mesh to form larger cells.

Guist (U.S. Patent Application 20100004911) teaches adaptive meshing by proceeding from a fine mesh to a coarse mesh (opposite of most prior art).

H. Jasak et al., “AUTOMATIC RESOLUTION CONTROL FOR THE FINITE-VOLUME METHOD, PART 2: ADAPTIVE MESH REFINEMENT AND COARSENING,” 2000, Numerical Heat Transfer Part B, volume 38, pages 257-271; teaches automatic adaptive h-type mesh refinement and coarsening procedure (by merging cells, that is aggregating cells, see page 261):

    PNG
    media_image9.png
    207
    890
    media_image9.png
    Greyscale
.

E. Morano et al., “Coarsening strategies for unstructured multigrid techniques with application to anisotropic problems,” 1998, SIAM Journal on Scientific Computing, volume 20, no. 2, 23 pages; teaches coarsening a mesh by fusing cells (page 394, agglomeration is aggregation): 

    PNG
    media_image10.png
    85
    853
    media_image10.png
    Greyscale


G. Zenoni et al., “An agglomeration-based adaptive discontinuous galerkin method for compressible flows,” 2017, International Journal for Numerical Methods in Fluids, volume 00, 23 pages; teaches (page 2):

    PNG
    media_image2.png
    248
    941
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146